Citation Nr: 1630005	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  15-30 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a respiratory disability, claimed as shortness of breath.

4.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A March 2014 rating decision denied service connection for Alzheimer's disease and dementia, on the ground that those disorders were not incurred in service.  In May 2014, the Veteran submitted an April 2014 medical opinion supporting a likelihood that his coronary artery disease caused or contributed to causing his dementia.  With that submission he raised the issue of service connection for dementia as secondary to heart disease.  The issue of service connection for diabetes mellitus has been raised by the record in a June 2016 statement.  The issues of secondary service connection for dementia and service connection for diabetes have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, a respiratory disability, and a psychiatric disability are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during service as a flight crew medic in Thailand in 1966 and 1967, when he flew into and set foot on the ground in Vietnam.

2.  The Veteran's coronary artery disease that was diagnosed after service is presumed to be related to his herbicide exposure during service.


CONCLUSION OF LAW

The Veteran's coronary artery disease is presumed service connected based on herbicide exposure during service. 38 U.S.C.A. §§ 1116, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). 

The RO provided the Veteran notice in letters issued in July 2013 and April 2015.  In those letters, the RO notified him what information was needed to substantiate claims for service connection ratings.  The letters also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical and personnel records, post-service medical records, and VA examination reports.  The assembled evidence is sufficient to reach a decision on the issue that the Board is deciding at this time.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence.  The appellant actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Heart Disability

It is contended that the Veteran's heart disease is attributable to exposure to herbicides during service.  He had service in Thailand with reported missions into Vietnam.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including atherosclerotic heart disease, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Under certain circumstances, service connection for specific diseases, including ischemic heart disease (which includes coronary artery disease), may be presumed if a Veteran was exposed during service to certain herbicides during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).  If a Veteran was exposed to herbicides during service, service connection for ischemic heart disease will be presumed if that disease becomes manifest to a degree of 10 percent disabling at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  A Veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to herbicides during service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

The Board is also cognizant that the VA Office of Public Health and Environmental Hazards has found that United States Air Force Veterans who served on or near the perimeter of a Royal Thai Air Force Base (RTAFB) at Udorn, and others, between February 28, 1961, to May 7, 1975, may have been exposed to herbicides.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is in treatment for Alzheimer's disease with dementia.  When his claim for VA disability compensation was filed in 2013, impairment of his memory and communications capacity made it impractical to obtain information from him.  His wife and representative have assisted with this claim.

The assembled medical records from the Veteran's service do not show any findings of heart disease or complaints.  No information about his medical condition during the year following his 1976 retirement from service has been identified or included in his claims file.

The Veteran served in the Air Force . His service personnel records show that his duties were as a specialist or technician in flight medicine, and that he served at Udorn RTAFB from November 1966 to November 1967.  An October 1967 review of his performance states that he accompanied units flying on twelve combat missions.  In a November 2013 statement, the Veteran's representative noted the service records indicated that the Veteran flew missions out of Thailand as a medic.  The representative contended that with those missions it was necessary to clear the flight lines of flying object debris, and that the Veteran's activity on the flight lines would have brought him to the perimeter of the base and exposed him to herbicides used at the perimeter.

The Veteran and his wife were married in 1956.  In October 2013, she provided a statement about his service locations and experiences.  She reported that, while he worked in the flight surgeons office, he flew on planes and helicopters in Vietnam.  She indicated that he communicated with her by telephone from Vietnam, and told her then and later about some of his experiences in Vietnam.  She recounted several experiences and observations in Vietnam that he related to her.

The Veteran's service records document service in Thailand in 1966 and 1967 as a medic in flight medicine and his presence on at least twelve combat missions.  It is not clear from his participation in flight missions whether he spent time on or near the air base perimeter or visited Vietnam.  However, even though the destinations of flights he accompanied is not in the assembled records, presence on combat missions out of Thailand in 1966 and 1967 is plausibly consistent with missions into Vietnam.  His wife recalls, with persuasive detail, what he told her about Vietnam while he was there and soon after.  Considering the documented circumstances of his service and his wife's recollection of his accounts, the Board finds that it at least as likely as not that he travelled into and set foot on the ground in Vietnam during 1966 and 1967 service in Thailand.  His combat missions with his specialty as a medic suggest that he would have set foot on the ground during those missions.  The Board resolves reasonable doubt in favor of the claimant and finds that he did.  Therefore, it is presumed that he was exposed to an herbicide agent during service.

In March 2013, a physician stated reported that the Veteran had coronary artery disease that was diagnosed in September 2012.  As he is presumed to have been exposed to an herbicide agent during service, and has been diagnosed with coronary artery disease, a form of ischemic heart disease, the Board presumes service connection for coronary artery disease.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for coronary artery disease is granted.


REMAND

The Board is remanding the issues of entitlement to service connection for hypertension, a respiratory disability, and psychiatric disability.

It is contended that the Veteran's hypertension is caused or aggravated by, a heart disability.  The Board has granted service connection for coronary artery disease.  The claims file contains recent medical records that indicate that he has both coronary artery disease and hypertension, but do not address the relationship, if any, between those disabilities.  The Board is remanding the issue to obtain additional medical evidence.  The Veteran is a dementia patient and is not able to communicate about his symptoms and history.  The Veteran's wife should be asked to identify sources of post-service treatment of the Veteran for heart disease and hypertension, and records of that treatment should be obtained.  A VA clinician should review the claims file and provide an opinion as to whether coronary artery disease caused or aggravates hypertension.

It is contended that the Veteran has a current respiratory disability that is related to shortness of breath noted during his service.  The claims file contains reports of a small number of service medical examinations, without further examination or treatment records from the Veteran's twenty years of active service.  From the Veteran's post-service years, the small number of medical records assembled note bilateral rhonchi, but do not clearly indicate the nature and history of any current respiratory disorder.  The Board is remanding the issue to obtain any further available service medical records and post-service medical records.  The Veteran should then have an examination, with record review and opinion, to address the nature and likely etiology of any current respiratory disability.

It is contended that the Veteran has PTSD as a result of traumatic experiences during service, and depression and anxiety caused or aggravated by coronary artery disease.  His wife has related his earlier reports of traumatic experiences during his service.  She reported that after missions in Vietnam he had mood and behavior problems.  Records of post-service treatment in recent years contain reports of angry outbursts.  A VA mental health examination was performed in April 2015, but the claims file contained very few service and post-service treatment records.  The remand instructions include assembling more complete service and post-service medical records.  Then a mental health professional should review the file and provide opinion as to the whether the Veteran has psychiatric disabilities including PTSD, anxiety, or depression, and the likely etiology of any diagnosed psychiatric disabilities.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1.  Seek from the appropriate archival sources the Veteran's complete service medical records.  Associate the records with his claims file.  Record responses to requests for the records.  If any records are not available make a formal finding of unavailability and notify the Veteran that he can submit any records in his possession.

2.  Ask the Veteran's wife to identify the providers of physical and mental health treatment of the Veteran from service retirement through the present, and the approximate years of treatment with each provider.  Obtain records of any treatment that his wife identifies.  Associate those records with his claims file.

3.  Then, schedule the Veteran for a VA examination with a medical doctor.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension is due to or the result of coronary artery disease.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by coronary artery disease.  The examiner should provide a rationale for the opinions.

4.  Schedule the Veteran for a VA respiratory disorders examination.  The examiner must review the claims file and should note that review in the report.  The examiner should examine the Veteran, and provide diagnoses for any current respiratory disabilities.  The examiner should provide an opinion, for each current respiratory disability, as to whether it is at least as likely as not (50 percent probability or greater) that disability began during his service or is otherwise causally related to events during his service. The examiner should provide a rationale for the opinions.

5.  Then, schedule the Veteran for a VA examination with a psychiatrist of psychologist.  The examiner must review the claims file and should note that review in the report.  The examiner should provide diagnoses for any current psychiatric disabilities.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  The examiner should provide an opinion, for each psychiatric disability, to include PTSD, anxiety, and depression, whether it is at least as likely as not (50 percent probability or greater) that the disability began during his service or is otherwise causally related to experiences during service.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD as a result of the fear of hostile military or terrorist acts during service.  The examiner should note that the service records show that the Veteran participated in combat missions during service.  The examiner should provide a rationale for the opinions.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


